DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 05/20/2022. Claims 1-10 are cancelled. Claims 11-19 are new claims. Claims 11-19 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to claims 2-9,112(b) rejection of claims 1-9 and non-statutory double patenting rejection of claims 1-2.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows as per telephone authorization from Applicant's Representative, Tony J Ballew on 06/01/2022:
11. (Currently Amended) Corner structures for overhead frames, said corner structures comprising a first corner of said corner structures being designated as a latch corner and a second corner of said corner structures being designated as a strike corner, each of said corner structures comprising a length of tubular material formed into a right angle, said right angle when in an alpha orientation comprising a vertical leg and a horizontal leg, said vertical leg having multiple surfaces including an inner surface, said horizontal leg having multiple surfaces including an upper surface, the ends of said tubular material forming sockets oriented at 90 degrees to one another, each of said sockets capable of receiving a side of an overhead frame, said corner structures further comprising secondary component fasteners affixed to said corner structures, said secondary component fasteners comprising a latch retainer, a strike retainer, and a latch assembly, (a) said latch retainer comprising a first section of flat, rigid material having an upper face and a lower face, said latch retainer having a predetermined length and a width substantially equal to or less than the outside diameter of said horizontal leg of said latch corner, said latch retainer affixed to said inner surface of said vertical leg in an orientation that is parallel to said horizontal leg of said latch corner, said lower face of said latch retainer facing toward said upper surface of said horizontal leg and at such a distance away from said upper surface that a swing side may be placed between said lower face of said latch retainer and said upper surface of said horizontal leg, (b) said strike retainer comprising a second section of flat, rigid material having an upper face and a lower face, said strike retainer having a predetermined length and a width substantially equal to or less than the outside diameter of said horizontal leg of said strike corner, said strike retainer affixed to said inner surface of said vertical leg in an orientation that is parallel to said horizontal leg of said strike corner, said lower face of said strike retainer facing toward said upper surface of said horizontal leg and at such a distance away from said upper surface that a swing side may be placed between said lower face of said strike retainer and said upper surface of said horizontal leg, (c) said latch assembly comprising a latch body half and a strike member half, said strike member half capable of receiving and mating with said latch body half, (1) said latch body half fastened to said latch corner at a predetermined latch body location within an area defined as the distal rectangular periphery of overhead frame components in an alpha orientation, said latch body half comprising a latch actuator movably affixed to said latch body half, and a latch member movably affixed to said latch actuator, said latch actuator providing a means for transferring an input force to said latch member so that said latch member is capable of engaging with said strike member half, (2) said strike member half fastened to said strike corner at a predetermined strike member location within said area defined as the distal rectangular periphery of overhead frame components in an alpha orientation so that said latch member is capable of engaging said strike member half when said latch corner and said strike corner are together positioned in said alpha orientation, the engagement between said latch member and said strike member half thereby rigidly joining said latch corner to said strike corner, whereby obstructions to said alpha orientation of said overhead frame components are precluded; said alpha orientation is maintained; protrusions extending beyond said distal rectangular periphery of an alpha-oriented frame are eliminated; the width of alpha- oriented components is reduced; and whereby said overhead frames disassembled into a prime configuration are capable of being rigidly bundled into said alpha orientation without a time-consuming and wasteful use of temporary materials.
Allowable Subject Matter
Claims 11-19 are allowed.
As of claim 11, the closest prior art Kepley, JR (US 20130194662 A1) teaches a screen mounting system of the present disclosure. A screen frame 100 includes a first multi-piece, vertical member 102 and a second multi-piece, vertical member 104. The first and second multi-piece, vertical members 102 and 104 are collapsible into a portable configuration along at least one hinge point 106. While the present description describes only a single hinged point 106, it should be realized that any number of hinge points 106 may be utilized in order to collapse the screen into a more portable configuration. A lower screen crossbar member 108 connects between the first vertical member 102 and the second vertical member 104. The lower screen crossbar member 108 is collapsible at a hinged point 110, enabling the lower screen crossbar member 108 to collapse into at least two portions. As with the vertical members 102 and 104, the lower screen crossbar member 108 may also be hinged at multiple points. A top screen crossbar member 112 interconnects the top of the first vertical member 102 and the top of the second vertical member 104. The top screen crossbar member 112 is also hinged to collapse at point 114 in a similar manner to the lower screen crossbar member 108. In alternative embodiments, the top screen crossbar member 112 may also be hinged at multiple points. Each of the lower screen crossbar member 108 and upper screen crossbar member 112 are pivotally connected to the first and second vertical members 102 and 104 to allow collapse of the screen frame 100. The first vertical member 102, second vertical member 104, lower screen crossbar member 108, and top screen crossbar member 112 define a rectangular area there between on which a viewing screen may be connected. The screen surface can be approximately 60 to 100 inches wide and approximately 40 to 60 inches tall. In a preferred embodiment, the screen is connected via snap connectors to the screen frame defined by the first and second vertical members 102 and 104 and the bottom and top crossbar members 108 and 112. However, other types of connecting apparatus may also be utilized. The first and second vertical members 102, 104 are maintained in an upright position using a base foot member 116. The base foot members 116-fold parallel to each of the first vertical member 102 and second vertical member 104 in a portable configuration. The base foot members 116 may be interconnected via a removable crossbar base member 118. The crossbar base member 118 connects between the base foot extenders 116 to provide additional stability to the screen frame 100. The crossbar base member 118 is also collapsible to half its size at a hinge connection point 120 or in alternative embodiments, may have multiple hinged points. The crossbar base member 118 can be attached to the ground or weights may be placed on the crossbar base member 118 to make the screen structure more stable. Kepley, JR does not anticipate or render obvious, alone or in combination, a first corner of said corner structures being designated as a latch corner and a second corner of said corner structures being designated as a strike corner, each of said corner structures comprising a length of tubular material formed into a right angle, said right angle when in an alpha orientation comprising a vertical leg and a horizontal leg, said vertical leg having multiple surfaces including an inner surface, said horizontal leg having multiple surfaces including an upper surface, the ends of said tubular material forming sockets oriented at 90 degrees to one another, each of said sockets capable of receiving a side of an overhead frame, said corner structures further comprising secondary component fasteners affixed to said corner structures, said secondary component fasteners comprising a latch retainer, a strike retainer, and a latch assembly, said latch retainer comprising a first section of flat, rigid material having an upper face and a lower face, said latch retainer having a predetermined length and a width substantially equal to or less than the outside diameter of said horizontal leg of said latch corner, said latch retainer affixed to said inner surface of said vertical leg in an orientation that is parallel to said horizontal leg of said latch corner, said lower face of said latch retainer facing toward said upper surface of said horizontal leg and at such a distance away from said upper surface that a swing side may be placed between said lower face of said latch retainer and said upper surface of said horizontal leg, said strike retainer comprising a second section of flat, rigid material having an upper face and a lower face, said strike retainer having a predetermined length and a width substantially equal to or less than the outside diameter of said horizontal leg of said strike corner, said strike retainer affixed to said inner surface of said vertical leg in an orientation that is parallel to said horizontal leg of said strike corner, said lower face of said strike retainer facing toward said upper surface of said horizontal leg and at such a distance away from said upper surface that a swing side may be placed between said lower face of said strike retainer and said upper surface of said horizontal leg, said latch assembly comprising a latch body half and a strike member half, said strike member half capable of receiving and mating with said latch body half, said latch body half fastened to said latch corner at a predetermined latch body location within an area defined as the distal rectangular periphery of overhead frame components in an alpha orientation, said latch body half comprising a latch actuator movably affixed to said latch body half, and a latch member movably affixed to said latch actuator, said latch actuator providing a means for transferring an input force to said latch member so that said latch member is capable of engaging with said strike member half, said strike member half fastened to said strike corner at a predetermined strike member location within said area defined as the distal rectangular periphery of overhead frame components in an alpha orientation so that said latch member is capable of engaging said strike member half when said latch corner and said strike corner are together positioned in said alpha orientation, the engagement between said latch member and said strike member half thereby rigidly joining said latch corner to said strike corner, whereby obstructions to said alpha orientation of said overhead frame components are precluded; said alpha orientation is maintained; protrusions extending beyond said distal rectangular periphery of an alpha-oriented frame are eliminated; the width of alpha- oriented components is reduced; and whereby said overhead frames disassembled into a prime configuration are capable of being rigidly bundled into said alpha orientation without a time-consuming and wasteful use of temporary materials. 
Claims 12-19 are allowed as being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Hinson et al. (US 20170255291 A1) teaches an apparatus for holding a relatively small video or image projector and an integrated projector screen and touch enabled projection surface in place and in proper alignment in order to achieve a portable, interactive, touch-enabled display solution which may sit on a table top, a desk top, or any substantially flat surface, and which may produce a relatively large sized display for the purpose of viewing and directly manipulating necessarily large images such as engineering and construction drawings and 3D models, graphic design and advertising art, and complex charts and schedules;
- Prior Art Carter et al. (US 20030183348 A1) teaches a portable display case includes four panels with adjacent panels being connected by pivots defining substantially parallel axes. The panels are pivotable between a closed position in which the panels are in face-to-face contiguous opposing relationship and an open position. Two center panels include handle members pivotally connected thereto at upper edges and wheelable members connected thereto at lower edges. The handle members and the wheelable members include recesses and projections for registering with projections and recesses, respectively, of adjacent outermost panel members. The recess and projections facilitate the stacking of identical portable displays atop each other. The handle members and the base members pivot through 180.degree. for respectively latching and unlatching the panel members in their respective closed and open positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882